Title: Arthur S. Brockenbrough to Thomas Jefferson, with Jefferson’s Note to John H. Cocke, 12 October 1819
From: Brockenbrough, Arthur S.,Jefferson, Thomas
To: Jefferson, Thomas,Cocke, John Hartwell


					
						
							Dear Sir
							
								University
								October 12h 1819
							
						
						Mr Nelson has come over to do the work of Pavilion No 5–Before I knew of it was your and General Cockes intention that Mr Nelson should  have Pavilion 5, I had made an arrangement with a young man to do a part of the work and he has gone on to collect materials and prepare for the making the window frames for the Cellar & first story, the only part except the first floor of Joists, and the inside finishing doors & windows of the first story engaged to him—I am certainly desirous that Mr Nelson should have the Pavilion, but having made this previous engagement with a Mr Spooner for the above part of the work, I feel myself bound to let  him go on with it that far, but Mr Nelson in a very cerly mood refuses to let him go on with any part of the work, the work was given to this young man, without my knowing Mr Nelson was to execute any part of it and again in order that the brick work might not be delayed a moment—You will see Mr Nelson this morning, I must beg the favor of you (as he is not disposed to hear any thing I have to say on the subject) to explain to him the situation of the business—If you think I must discard this young man notwithstanding the expence & trouble he has  been at to provide materials & prepare the work, I will do so, otherwise I shall let him go on with the part engaged to him as it does not or will not interfere with Mr Nelsons part of the work—as to the execution of it I have no fear  of it’s not being well done—as soon as your health will permit I shall be glad to hear from you on this subject—wishing you a speedy recovery I am Sir most respectfully your Obt Sevt
						
							
								A. S. Brockenbrough
							
						
					
					
						Note on address cover (faint) in hand of Martha Jefferson Randolph:
						T. Jefferson being unable to write begs the favor of General Cocke to decide upon the business of this letter him self
					
				 